        Case 9:20-cv-00178-DLC Document 20-1 Filed 02/09/21 Page 1 of 3



Elizabeth K. Ehret
Attorney at Law
3800 O’Leary St., #104
Missoula, MT 59808
T: (732) 312-7400
elizabeth.k.ehret@gmail.com

Matthew Strugar
(pro hac vice)
Law Office of Matthew Strugar
3435 Wilshire Blvd., Suite 2910
Los Angeles, CA 90010
T: (323) 696-2299
matthew@matthewstrugar.com

Attorneys for Plaintiff

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA

    RANDALL MENGES,
                              Plaintiff,

         v.                                Case No. 9:20-cv-178-DLC-KLD

    AUSTIN KNUDSEN, Attorney
    General of the State of Montana1;      PLAINTIFF’S
    GARY SEDER, Bureau Chief of the        SUPPLEMENTAL
    Montana Crime Information              REQUEST FOR JUDICIAL
    Bureau; and SARA MALIKIE, Head         NOTICE
    of the Sexual and Violent
    Offenders Program for the
    Missoula County Sheriff’s Office,
    each in their official capacities,
                             Defendants.




1Austin Knudsen is substituted for former Attorney General Tim Fox. Fed.
R. Civ. P. 25(d).
      Case 9:20-cv-00178-DLC Document 20-1 Filed 02/09/21 Page 2 of 3




     Pursuant to Federal Rule of Evidence 201, this Court may “may

judicially notice a fact that is not subject to reasonable dispute because

it . . . can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2). A

court may take judicial notice of proceedings in other courts, including

state courts, if those proceedings have a direct relation to matters at

issue. Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal
quotation and citations omitted); Lee v. City of Los Angeles, 250 F.3d

668, 689-90 (9th Cir. 2001).

     Plaintiff Randall Menges respectfully requests that this Court

take judicial notice of the following exhibits:

     Exhibit A – Declaration of Carol Redding filed in Doe v. Wasden,

Case No. 20-cv-452 (D. Idaho), ECF No. 25-4, filed October 30, 2020. A
true and correct copy is attached as Exhibit A.


Date: February 9, 2020         Respectfully submitted,

                               /s/ Matthew Strugar
                               Matthew Strugar
                               (pro hac vice)
                               Law Office of Matthew Strugar
                               3435 Wilshire Blvd., Suite 2910
                               Los Angeles, CA 90010
                               T: (323) 696-2299
                               matthew@matthewstrugar.com

                               Elizabeth K. Ehret
                               Attorney at Law


                                      1
      Case 9:20-cv-00178-DLC Document 20-1 Filed 02/09/21 Page 3 of 3



                            3800 O’Leary St., #104
                            Missoula, MT 59808
                            T: (732) 312-7400
                            elizabeth.k.ehret@gmail.com

                            Attorneys for Plaintiff


                        Certificate of Service

      I certify that on February 9, 2021, I filed electronically the
foregoing with the Clerk of the Court using the CMF/ECF filing system
that served a true and correct copy of the foregoing to the CMF/ECF
participants listed below:

Hannah E. Tokerud
hannah.tokerud@mt.gov

J. Stuart Segrest
ssegrest@mt.gov
Attorneys for Defendants

/s/ Matthew Strugar
Matthew Strugar




                                    2
